20-1735
     Hoti v. Garland
                                                                             BIA
                                                                        Cohen, IJ
                                                                     A206 635 671
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            PIERRE N. LEVAL,
 9            JOSEPH F. BIANCO,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   ERVIN HOTI,
15            Petitioner,
16
17                     v.                                  20-1735
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Ervin Hoti, pro se, Bronxville,
25                                     NY.
26
27   FOR RESPONDENT:                   Brian M. Boynton, Acting Assistant
28                                     Attorney General, Civil Division;
1                                      Holly M. Smith , Senior Litigation
2                                      Counsel; Sarah K. Pergolizzi,
3                                      Trial Attorney, Office of
4                                      Immigration Litigation, Civil
5                                      Division, United States Department
6                                      of Justice, Washington, DC.

7           UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Ervin Hoti, a native and citizen of Albania,

12   seeks review of a May 1, 2020 decision of the BIA affirming

13   an April 24, 2018 decision of an Immigration Judge (“IJ”),

14   which    denied       his   application   for   asylum,   withholding      of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).      In re Hoti, No. A206 635 671 (B.I.A. May 1, 2020),

17   aff’g No. A206 635 671 (Immig. Ct. N.Y. City Apr. 24, 2018).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20          We have reviewed both the IJ’s and the BIA’s decisions

21   “for    the    sake    of   completeness.”      Wangchuck     v.   Dep’t   of

22   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                   We review

23   adverse       credibility      determinations     under   a    substantial

24   evidence standard, Hong Fei Gao v. Sessions, 891 F.3d 67, 76

                                           2
 1   (2d Cir. 2018), and “the administrative findings of fact are

 2   conclusive        unless   any     reasonable       adjudicator     would      be

 3   compelled      to     conclude      to       the    contrary,”      8     U.S.C.

 4   § 1252(b)(4)(B).            “Considering           the   totality       of   the

 5   circumstances, and all relevant factors, a trier of fact may

 6   base a credibility determination on . . . the consistency

 7   between     the     applicant’s     or       witness’s   written    and      oral

 8   statements (whenever made and whether or not under oath, and

 9   considering the circumstances under which the statements were

10   made), the internal consistency of each such statement, [and]

11   the consistency of such statements with other evidence of

12   record . . . without regard to whether an inconsistency,

13   inaccuracy, or falsehood goes to the heart of the applicant’s

14   claim,    or        any    other    relevant         factor.”           8 U.S.C.

15   § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s credibility

16   determination unless, from the totality of the circumstances,

17   it is plain that no reasonable fact-finder could make such an

18   adverse credibility ruling.”                 Xiu Xia Lin v. Mukasey, 534

19   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

20   at 76.    Substantial evidence supports the agency’s adverse

21   credibility determination given the numerous inconsistencies


                                              3
 1   in the record.

 2       The agency reasonably relied on inconsistencies between

 3   Hoti’s credible fear interview and his hearing testimony

 4   regarding    three    incidents     during       which   he   was   detained

 5   following protests.      See 8 U.S.C. § 1158(b)(1)(B)(iii).               His

 6   statements   were    inconsistent        as   to   the   location    of   the

 7   protests,    the    identity   of    his      abusers,    whether    he   was

 8   arrested,    and     whether   and       where     he    received    medical

 9   treatment.    When confronted, Hoti explained that his hearing

10   testimony was correct and he may not have remembered correctly

11   during the interview because he was stressed and tired.

12   Then, on redirect examination, Hoti added for the first time

13   that he had not understood the interpreter well during the

14   credible fear interview because he spoke a different dialect.

15   In a subsequent affidavit, Hoti repeated those claims and

16   asserted that he had been reluctant to halt the interview to

17   obtain an interpreter in his dialect because he had been

18   informed that cancelling his interview would prolong his

19   detention.

20       The agency was not required to accept those shifting

21   explanations.      See Majidi v. Gonzales, 430 F.3d 77, 80 (2d


                                          4
 1   Cir. 2005) (“A petitioner must do more than offer a plausible

 2   explanation for his inconsistent statements to secure relief;

 3   he must demonstrate that a reasonable fact-finder would be

 4   compelled     to   credit   his   testimony.”   (quotation     marks

 5   omitted)).     The interview record reflects that Hoti stated

 6   that he understood the interpreter, and his detailed and

 7   responsive answers to the asylum officer’s questions did not

 8   suggest any misunderstanding.         Further, although Hoti told

 9   the asylum officer that he felt tired, he claimed to be well

10   enough to proceed and declined an offer to halt the interview,

11   which took place about two weeks after he arrived in the

12   United States.     Hoti does not argue that the interview record

13   is unreliable for any other reason, and the agency did not

14   err   in     finding   it   sufficiently    reliable   under    the

15   circumstances, as it consisted of a typewritten document

16   setting forth the questions posed and Hoti’s responses, and

17   reflected that Hoti was informed of the interview’s purpose,

18   the importance of responding truthfully, and that he could

19   ask for clarification of anything he did not understand.        See

20   Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009).

21         The agency also reasonably relied on inconsistencies as


                                       5
1    to whether and when Hoti joined the Democratic Party.               See

2    8 U.S.C. § 1158(b)(1)(B)(iii).        Hoti denied being a member

3    during his credible fear interview, claimed that he became a

4    member in October 2010 during his hearing, and submitted a

5    letter from the party asserting that he joined two months

 6   later.    That letter—and a letter from a different political

 7   organization—also      contradicted   Hoti’s   testimony    regarding

 8   whether he was active in those groups between February 2013

 9   and February 2014, and what year he left Albania.          The agency

10   was not required to accept Hoti’s explanation that one of the

11   letters    contained   a   mistake,   particularly   as    the   errors

12   appeared in both letters.      See Majidi, 430 F.3d at 80.

13       The agency reasonably relied on other inconsistencies as

14   well.     Contrary to Hoti’s argument, the agency did not err

15   in relying on an internal inconsistency in his testimony

16   regarding the number of times he was harmed in Albania.             See

17   8 U.S.C. § 1158(b)(1)(B)(iii).        Hoti affirmed multiple times

18   that there were three instances of violence, referring to the

19   three times he was detained following protests; but, after

20   being reminded of a statement at the credible fear interview,

21   he added that he was also beaten by masked men after leaving


                                       6
 1   a protest.      The agency also did not err in concluding that

 2   Hoti’s testimony regarding being interviewed by a reporter

 3   was unclear because Hoti initially claimed that he did not

 4   know    how   the   reporter   had    learned   about   him,    but   later

 5   testified that the reporter had been sent by an organization

 6   in which Hoti was an active member.

 7          Hoti offered explanations for many of the inconsistencies

 8   underlying the agency’s credibility finding.              To the extent

 9   that he did not offer an explanation, the IJ was not required

10   to solicit one before relying on the inconsistencies because

11   the record contained “dramatically different accounts” of the

12   events that were the basis for Hoti’s claims.                  Majidi, 430

13   F.3d at 81 (quotation marks omitted).

14          The multiple inconsistencies relating to Hoti’s claims

15   of persecution provide substantial evidence for the adverse

16   credibility determination.           See Xiu Xia Lin, 534 F.3d at 167;

17   Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d

18   Cir. 2006) (holding that “a material inconsistency in an

19   aspect of [an applicant’s] story that served as an example of

20   the very persecution from which he sought asylum . . .

21   afforded      substantial      evidence    to   support    the     adverse


                                           7
 1   credibility finding” (quotation marks and citation omitted));

 2   see also Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir.

 3   2020) (“[E]ven a single inconsistency might preclude an alien

 4   from showing that an IJ was compelled to find him credible.

 5   Multiple    inconsistencies   would      so   preclude   even   more

 6   forcefully.”).     The adverse       credibility   determination   is

 7   dispositive of asylum, withholding of removal, and CAT relief

 8   because all three forms of relief are based on the same

 9   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–

10   57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    All pending motions and applications are DENIED and

13   stays VACATED.

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe,
16                                 Clerk of Court




                                      8